223 F.2d 470
UNITED STATES of America, Appellant,v.Francesco STRATI.
No. 11528.
United States Court of Appeals Third Circuit.
Argued June 7, 1955.
Decided June 17, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, Judge.
Robert W. Lees, Asst. U. S. Atty., Philadelphia, Pa. (W. Wilson White, U. S. Atty., Philadelphia, Pa., on the brief), for appellant.
Filindo B. Masino, Philadelphia, Pa., for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
We find no error. The order of the court below will be affirmed on the opinion of Judge Grim, D.C.1954, 131 F. Supp. 786. Its correctness is attested to by United States v. Menasche, 348 U.S. 528, 75 S.Ct. 513, and Shomberg v. United States, 348 U.S. 540, 75 S.Ct. 509, subsequent to the lower court's disposition.